Citation Nr: 1121217	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bladder incontinence, status post transobturator tape vaginal sling.

2.   Entitlement to service connection for cystocele, rectocele, anterior and posterior colporrhaphy, uterine prolapse, and hysterectomy (also claimed as cystourethroscopy).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development before the Board may proceed to evaluate the merits of the claim. 

In this case, the Veteran contends that she began to experience infrequent stress incontinence while jumping, coughing, and sneezing following childbirth in service in April 1997.  She asserts, however, that upon implementation of the current Air Force exercise regimen, her stress incontinence problems worsened.  She also reports that she sought treatment for these problems in service but was only told to perform Kegel exercises, which did not improve the condition.  She further states that she retired from active duty in May 2006 due to the Air Force exercise programs and this condition.  She additionally reports that, in December 2007, she underwent a combination of procedures that included an anterior and posterior colporrhaphy, a hysterectomy, a transobturator tape (TOT) vaginal sling and cystourethroscopy to treat her stress incontinence condition.  See January 2008 letter from the Veteran.     

In the March 2011 Informal Hearing Presentation, the Veteran's representative makes reference to several potentially relevant entries in the Veteran's service treatment records (STRs), to include entries in 2001 and 2004 documenting complaints of urinary incontinence, and asks that the Veteran be afforded with a medical examination, to include a medical nexus opinion, in connection with her claims.    

The Board's review of the STRs confirms that she sought treatment for various gynecological problems during her period of active service and, at various times, complained of urinary incontinence.  For example, on an undated annual gynecological examination health record, the Veteran checked "Yes" when asked whether she was leaking urine when coughing, sneezing, or laughing.  She also handwrote "or running" next to the posed question.  See, e.g., document marked with blue tab in STR folder 2 of 6.

The Veteran has also submitted private medical records showing that she underwent total vaginal hysterectomy, anterior and posterior colporrhaphy, transobturator tape vaginal sling and cystourethroscopy in December 2007.  At that time, the pre-operative diagnoses were stress urinary incontinence, cystocele, rectocele, and uterine prolapse.       

The Board further recognizes that the Veteran has stated that she did not experience any urinary incontinence prior to giving birth in 1997, but developed urinary continence thereafter which worsened with increased physical demands associated with her military duties.  See VA Form 21-4138 dated in October 2008.  She maintains that she continued to have urinary incontinence after separating from service.  Thus, the Veteran has reported a continuity of symptomatology since service. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not been afforded with a medical examination or medical nexus opinion in connection with the claims.  In light of the foregoing evidence, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate examination for her claimed (1) bladder incontinence, status post transobturator tape vaginal sling; and (2) cystocele, rectocele, anterior and posterior colporrhaphy, uterine prolapsed, and hysterectomy (also claimed as cystourethroscopy).  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current bladder incontinence, status post transobturator tape vaginal sling, and/or associated residuals was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current cystocele, rectocele, anterior and posterior colporrhaphy, uterine prolapsed, and hysterectomy (also claimed as cystourethroscopy) and/or associated residuals was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

c.  The examiner should discuss evidence contained in the Veteran's STRs, to include those potentially relevant entries listed by the Veteran's representative in the March 2011 Informal Hearing Presentation, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements the Veteran has submitted on her own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.  

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note:  The examiner must provide a rationale for any opinion expressed.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate outcome of this case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

